EXHIBIT 10.1

 

US ECOLOGY, INC.

2015 MANAGEMENT INCENTIVE PLAN

(EXECUTIVE)

 

I.                                        PURPOSE

 

The US Ecology, Inc. 2015 Management Incentive Plan (Executive) (“Plan”)
provides a variable component of compensation for US Ecology, Inc. (“Company”)
executives for achievement of objectives set by the Company’s Board of Directors
(“Board”) during calendar year 2015 (“Plan Year”).  The Plan is designed to
align the interests of executives with those of stockholders and attract,
motivate and retain management critical to the long-term success of the Company.

 

II.                                   ADMINISTRATION

 

The administrator of the Plan shall be the Board’s Compensation Committee
(“Administrator”).  The Administrator, or its designee, shall have full power,
discretion and authority to, among other things, interpret the Plan, verify all
amounts paid under the Plan, and establish rules and procedures for its
administration, as deemed necessary and appropriate.  The Administrator may rely
on opinions, reports or statements of the Company’s officers, public accountants
and other professionals.  The calculation of any amounts to be paid under the
Plan shall be performed by the Company’s Chief Financial Officer and submitted
by the Company’s Chief Executive Officer (“CEO”) to the Administrator for
approval.  Any interpretation of the Plan or act of the Administrator, or its
designee, in administering the Plan, shall be final and binding.

 

No member of the Board shall be liable for any action, interpretation or
construction made in good faith with respect to the Plan.  The Company shall
indemnify, to the fullest extent permitted by law, each member of its Board who
may become liable in any civil action or proceeding with respect to decisions
made relating to the Plan.

 

III.                              ELIGIBILITY

 

Eligibility to participate in the Plan is limited to designated executives of
the Company (each a “Participant”) as approved by the Administrator or the Board
and shall be evidenced by a letter from the CEO (“Participant Letter”).

 

To be eligible to receive an award under the Plan, a Participant must have been
employed by the Company (i) on a full-time basis during the Plan Year and
(ii) on the date of any payment under the Plan, except as otherwise provided for
in this Plan or when such requirement is waived by the Administrator.

 

a.              New Hire/Rehire — A Participant whose employment with the
Company began during the Plan Year shall be eligible for an award on a pro-rata
basis, provided the Administrator has approved participation and other
conditions of the Plan are satisfied.  An award will be pro-rated based upon the
number of calendar days the Participant was employed in an eligible position
during the Plan Year.  In the case of rehires, there shall be no credit for
prior service, unless otherwise approved in writing by the Administrator.

 

1

--------------------------------------------------------------------------------


 

b.              Leave of Absence — A Participant who is absent from full-time
employment with the Company for more than thirteen (13) consecutive weeks of the
Plan Year shall not be eligible for payment under the Plan, unless the
Administrator approves participation in writing.

 

c.               Promotion — If a Participant is promoted to an eligible
position or from one eligible position to another eligible position (with a
higher award potential) during the Plan Year, a pro-rated award will be
calculated by factoring the number of calendar days in each eligible position
and considering the Target Incentive, Plan Objectives, metrics and weights
applicable during the Participant’s tenure in each position.

 

d.              Demotion — If a Participant is demoted from an eligible position
during the Plan Year, such Participant shall be deemed ineligible for receipt of
any payments under the Plan, unless otherwise approved in writing by the
Administrator.

 

e.               Removal from Plan — A Participant may be removed from the Plan
or an award adjusted, including elimination of any right to an award under the
Plan, for insubordination, misconduct, malfeasance, or any formal disciplinary
action taken by the Company during the Plan Year or prior to payment.

 

f.                Termination Without Cause by Company/With Good Reason by
Participant — In the event a Participant is terminated without Cause by the
Company or for Good Reason by the Participant, any amount that would have been
due the Participant absent his/her termination shall be paid on a pro-rata basis
based on the number of calendar days the Participant was employed during the
Plan Year.  Payment shall be made according to the terms of the Plan and the
requirement that the Participant be an employee on that date of payment shall be
waived. Unless defined in a Participant’s employment agreement, which definition
shall govern, “Cause” and “Good Reason” shall have the meanings set forth on
Exhibit A.

 

IV.                               INCENTIVE AWARD

 

The Board shall establish the objectives (each a “Plan Objective”) that must be
achieved for a Participant to receive payment of all or a portion of his/her
target incentive amount, which amount is the product of the Participant’s annual
salary and an established percentage (“Target Incentive”), also established by
the Board.

 

Payments under the Plan, if any, shall be made to a Participant upon
certification by the CEO that such payments are authorized by the Administrator
and all applicable criteria have been satisfied.  Payments shall be made as soon
as practicable after approval and availability of the Company’s final audited
Plan Year financial statements, but in any event will be made by March 15, 2016.

 

V.                                    PLAN OBJECTIVES

 

Plan Objectives fall into one of four categories:  a) Financial (50% of Target
Incentive), b) Individual Performance (30% of Target Incentive), c) Health and
Safety (10% of Target Incentive), and d) Compliance (10% of Target Incentive). 
Plan Objectives are independent and mutually exclusive from each other, so that
the applicable percentage of the Target Incentive may be earned if one Plan
Objective is met, even if the threshold performance is not met for another Plan
Objective.

 

2

--------------------------------------------------------------------------------


 

a.              Financial — The Financial Plan Objective is based on the Plan
Year’s actual consolidated operating income before Plan expenses (“Operating
Income Target”). The Operating Income Target amount is set and approved by the
Board.  Achievement will be determined by comparing the Plan Year’s actual
financial results (based on audited financial information) to the Operating
Income Target.  Achievement of the Operating Income Target will be weighted at
50%.

 

The Administrator, in its sole discretion, may include or exclude certain
non-recurring or special transactions from calculated operating income for
purposes of determining the amount of an award under the Plan.

 

The portion of a Participant’s Target Incentive he or she may receive based on
operating income results (“Finance Target Incentive”) is scalable. For every
percentage point achievement over 79% of the Operating Income Target, up to and
including 89% (rounded to the nearest percentage), a Participant shall earn
2.33% of the Finance Target Incentive.  For every percentage point achievement
over 89% of the Operating Income Target, up to and including 100% (rounded to
the nearest percentage), a Participant shall earn 6.98% of the Finance Target
Incentive. Upon 100% achievement of the Operating Income Target, 100% of the
Finance Target Incentive shall be available to a Participant.

 

If the Operating Income Target is exceeded, a Participant shall be eligible for
an additional amount, calculated by multiplying the Participant’s annual salary
by 4.5% (“Excess Percentage”) for every 1%, or fraction thereof, over the
Operating Income Target and the resulting product by the Operating Income Target
weight (“Additional Finance Incentive”). The Additional Finance Incentive is
capped at one times the Participant’s Target Incentive.

 

By way of example only, a Participant with an annual base salary of $300,000 who
has a Target Incentive of 40% would receive the following amounts based on
various levels of achievement.

 

EXAMPLE

 

CONSOLIDATED OPERATING INCOME TARGET

(WEIGHTED 50% OF TARGET INCENTIVE)

 

Achievement

 

% of 
Award

 

Cumulative

 

Payout

 

Achievement

 

% of 
Award

 

Cumulative

 

Payout

 

79

%

0

%

0

%

$

0

 

90

%

6.98

%

30.28

%

$

18,168

 

80

%

2.33

%

2.33

%

$

1,398

 

91

%

6.98

%

37.26

%

$

22,356

 

81

%

2.33

%

4.66

%

$

2,796

 

92

%

6.98

%

44.24

%

$

26,544

 

82

%

2.33

%

6.99

%

$

4,194

 

93

%

6.98

%

51.22

%

$

30,732

 

83

%

2.33

%

9.32

%

$

5,592

 

94

%

6.98

%

58.20

%

$

34,920

 

84

%

2.33

%

11.65

%

$

6,990

 

95

%

6.98

%

65.18

%

$

39,108

 

85

%

2.33

%

13.98

%

$

8,388

 

96

%

6.98

%

72.16

%

$

43,296

 

86

%

2.33

%

16.31

%

$

9,786

 

97

%

6.98

%

79.14

%

$

47,484

 

87

%

2.33

%

18.64

%

$

11,184

 

98

%

6.98

%

86.12

%

$

51,672

 

88

%

2.33

%

20.97

%

$

12,582

 

99

%

6.98

%

93.10

%

$

55,860

 

89

%

2.33

%

23.30

%

$

13,980

 

100

%

6.90

%

100.00

%

$

60,000

 

 

3

--------------------------------------------------------------------------------


 

Assuming 95% achievement of the Operating Income Target, the Participant in this
example would be entitled to $39,108, calculated as follows:

 

 

 

OPERATING 
INCOME
TARGET

 

Annual Salary

 

$

300,000

 

Target Incentive

 

X 40

%

Target Incentive Award

 

$

120,000

 

Financial Objective Weight

 

X 50

%

Weighted Target Incentive Award

 

$

60,000

 

Cumulative Award Percent Earned

 

X 65.18

%

Earned Award

 

$

39,108

 

 

Assuming instead a 105% achievement of the Operating Income Target, the
Participant would be entitled to $93,750, calculated as follows:

 

 

 

OPERATING 
INCOME
TARGET

 

Annual Salary

 

$

300,000

 

Target Incentive

 

X 40

%

Target Incentive Award

 

$

120,000

 

Financial Objective Weight

 

X 50

%

Weighted Target Incentive Award

 

$

60,000

 

Cumulative Award Percent Earned

 

X 100

%

Earned Award

 

$

60,000

 

 

 

 

ADDITIONAL 
FINANCE 
INCENTIVE

 

Annual Salary

 

$

300,000

 

Cumulative Excess Percentage (5 X 4.5%)

 

X 22.5

%

Additional Finance Incentive Award

 

$

67,500

 

Financial Objective Weight

 

X 50

%

Weighted Additional Finance Incentive Award

 

$

33,750

 

 

 

 

 

Finance Target Incentive

 

$

60,000

 

Additional Finance Incentive

 

$

33,750

 

Earned Award

 

$

93,750

 

 

Assuming instead a 130% achievement of the Operating Income Target, the
Participant would be entitled to an Additional Finance Incentive of $120,000 and
a total earned amount of $180,000, calculated as follows:

 

4

--------------------------------------------------------------------------------


 

 

 

ADDITIONAL 
FINANCE 
INCENTIVE

 

Annual Salary

 

$

300,000

 

Cumulative Excess Percentage (30 X 4.5%)

 

X 135

%

Additional Finance Incentive Award

 

$

405,000

 

Financial Objective Weight

 

X 50

%

Weighted Additional Finance Incentive Award (Before Cap)

 

$

202,500

 

Additional Finance Incentive Award Cap (.40 x $300,000)

 

$

(120,000

)

Excess Additional Finance Incentive Award Disallowed

 

$

82,500

 

 

 

 

 

Finance Target Incentive

 

$

60,000

 

Additional Finance Incentive

 

$

120,000

 

Earned Award

 

$

180,000

 

 

b.              Individual Performance- Up to an additional 30% of a
Participant’s Target Incentive shall be awarded, at the sole discretion of the
Administrator, based on team work, achievement of established annual priorities,
effective use of Company resources and other evaluative factors as determined by
the Administrator (“Individual Performance Incentive”).  This metric is
independent so that a percentage of the Individual Performance Incentive may be
earned independent and mutually exclusive of achievement of any other Plan
Objective.

 

c.               Health and Safety - The metrics for this Plan Objective are
identified below and are weighted cumulatively at 10% of a Participant’s Target
Incentive and individually at approximately 3.33%.  Each metric is independent
and mutually exclusive from the other metrics so that a percentage of the Target
Incentive related to Health and Safety may be earned independent of achievement
of any other Health and Safety metric or other Plan Objective.

 

i.      Total Recordable Incident Rate (“TRIR”) (3.34% Weight) — The Target
Incentive related to TRIR shall be earned if the Company-wide metric, as set and
approved by the Board, is achieved as determined by the CEO and reviewed by the
Administrator.

 

ii.     Days Away Restricted Time (“DART”) (3.33% Weight) — The Target Incentive
related to DART shall be earned if the Company-wide metric, as set and approved
by the Board, is achieved as determined by the CEO and reviewed by the
Administrator.

 

iii.    Lost Time Incident (“LTI”) (3.33% Weight) — The Target Incentive related
to LTI shall be earned if the Company-wide metric, as set and approved by the
Board, is achieved as determined by the CEO and reviewed by the Administrator.

 

d.              Compliance — The metric for this Plan Objective is the Company’s
avoidance of Notices of Violation or Enforcement with monetary penalties during
the Plan Year and is weighted at 10% of a Participant’s Target Incentive.  The
Target Incentive related to Compliance (“Compliance Target Incentive”) shall be

 

5

--------------------------------------------------------------------------------


 

earned based on a determination by the Administrator, taking into consideration,
among other things, the dollar amount of a monetary penalty paid (or accrued
under generally accepted accounting principles — “GAAP”) in the Plan Year,
severity of the Notices of Violation or Enforcement, regulatory basis for
penalty and respective fact patterns.  This metric is independent so that a
percentage of the Compliance Target Incentive may be earned independent and
mutually exclusive of achievement of any other Plan Objective.

 

The CEO will include in each Participant Letter the applicable Target Incentive,
Plan Objectives, metrics, weights and such other information as may be
determined.

 

VI.                               MISCELLANEOUS

 

a.              Interests Not Transferable — Any interest of a Participant under
the Plan may not be voluntarily sold, transferred, alienated, assigned or
encumbered, other than by will or pursuant to the laws of descent and
distribution.  Notwithstanding the foregoing, if a Participant dies during the
Plan Year, or after the Plan Year and prior to payment of an award, then a
pro-rata portion of the award to which the Participant would have been eligible
absent death shall be paid to the deceased’s beneficiary, as designated in
writing by such Participant (attached hereto as Exhibit B); provided however,
that if the deceased Participant has not designated a beneficiary then such
amount shall be payable to the deceased Participant’s estate.  Payment shall be
based on the number of calendar days the Participant was employed in an eligible
position during the Plan Year and shall be made at the time other Participants
are paid. The requirement that the Participant be an employee on that date of
payment shall be waived.

 

b.              Withholding Taxes — The Company shall withhold from any amounts
payable under the Plan applicable withholding including, but not limited to,
federal, state, city and local taxes, FICA and Medicare as shall be legally
required.  Additionally, the Company will withhold from any amounts payable
under the Plan the applicable contribution for the Participant’s 401(k) Savings
and Retirement Plan as defined in the US Ecology, Inc. 401(K) Plan description
protected under ERISA.

 

c.               No Right of Employment — Nothing in this Plan will be construed
as creating any contract of employment or conferring upon any Participant any
right to continue in the employ or other service of the Company or limit in any
way the right of Company to change such person’s compensation or other benefits
or to terminate the employment or other service of such person with or without
cause.

 

d.              No Representations — The Company does not represent or guarantee
that any particular federal or state income, payroll, personal property or other
tax consequence will result from participation in the Plan.

 

e.               Section Headings — The section headings contained herein are
for convenience only and, in the event of any conflict, the text of the Plan,
rather than the section headings, will control.

 

6

--------------------------------------------------------------------------------


 

f.                Severability — In the event any provision of the Plan shall be
held to be illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining parts of the Plan and the Plan shall be construed
and enforced as if such illegal or invalid provisions had never been contained
in the Plan.

 

g.               Invalidity — If any term or provision contained herein is to
any extent invalid or unenforceable, such term or provision shall be reformed so
that it is valid, and such invalidity or unenforceability shall not affect any
other provision or part hereof.

 

h.              Amendment, Modification or Termination — The Administrator
reserves the right to unilaterally amend, modify or terminate the Plan at any
time as it deems necessary or advisable.

 

i.                  Applicable Law — Except to the extent superseded by the laws
of the United States, the laws of the State of Idaho, without regard to its
conflicts of laws principles, shall govern in all matters relating to the Plan.

 

j.                 Effect on Other Plans — Payments or benefits provided to a
Participant under any stock, deferred compensation, savings, retirements or
other employee benefit plan are governed solely by the terms of each of such
plans.

 

k.              Effective Date — The Plan is effective as of January 1, 2015.

 

7

--------------------------------------------------------------------------------


 

DEFINITIONS

 

Cause shall mean a termination of employment by reason of a determination by
two-thirds (2/3) of the members of the Board (excluding, for such purposes,
Participant, if Participant is a member of the Board) voting that Participant:

 

(i)                                     Has engaged in willful neglect (other
than neglect resulting from his/her incapacity due to physical or mental
illness) or willful misconduct in the performance of duties for the Company;

 

(ii)                                  Has engaged in willful conduct the
consequences of which are materially adverse to the Company, monetarily or
otherwise; or

 

(iii)                               Has been convicted of (or has plead guilty
or no contest to) any felony other than a traffic violation.

 

Good Reason shall mean the occurrence of any of the following without
Participant’s prior written consent during the period commencing on the
Effective Date and continuing through date upon which payments under the Plan
are made, which occurrence continues for 10 days after written notice thereof
from Participant to the Board:

 

(i)                                     Any material diminution or adverse
change in Participant’s position, status, title, authorities or
responsibilities, office or duties which represents a demotion from such
position, status, title, authorities or responsibilities, office or duties, or
any removal of Participant from, or failure to appoint, elect, reappoint or
reelect Participant to, any of his/her positions, except in connection with the
termination of his/her employment with or without Cause, or as a result of
his/her death or disability.

 

(ii)                                  The exclusion of Participant in any other
incentive, bonus or other compensation plan in which Participant participated at
the Effective Date, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to the failure to
continue such plan, or the failure by the Company to continue Participant’s
participation therein, or any action by the Company which would directly or
indirectly materially reduce his/her participation therein or reward
opportunities thereunder; provided, however, that Participant continues to meet
all eligibility requirements thereof. Notwithstanding the foregoing, this
provision shall not apply to the exclusion of Participant in any incentive,
bonus or other compensation plan in which Participant participated at the
Effective Date to the extent that such termination is required by law;

 

(iii)                               The failure by the Company to include or
continue Participant’s participation in any material employee benefit plan
(including any medical, hospitalization, life insurance or disability benefit
plan in which Participant participates or in which other Company executives
participate), or any material fringe benefit or prerequisite enjoyed by him (or
enjoyed by other Company executives) unless an equitable arrangement (embodied
in an ongoing substitute or alternative plan, if applicable) has been made with
respect to the failure to include Participant in such plan, or the failure by
the Company to continue Participant’s participation therein, or any action by
the Company which would directly or indirectly materially reduce his/her
participation therein or reward opportunities thereunder.  Notwithstanding the
foregoing, this provision shall not apply to the exclusion of Participant in any
executive benefit plan in which Participant participated at the Effective Date
to the extent that such termination is required by law, or to such failure to
continue any executive benefit plan or fringe benefit, or Participant’s
participation therein or reward opportunity thereunder if such failure to
continue such plan or benefit is applicable to the Company’s executive officers
and/or executives generally; or

 

(iv)                              Any material breach by the Company of any
provision of the Plan.

 

Notwithstanding any other provision herein to the contrary, Participant shall
not be deemed to have terminated his/her employment for Good Reason unless
(i) Participant notifies the Board in writing of the condition that Participant
believe constitutes Good Reason within 90 days of the initial existence thereof
(which notice specifically identifies such condition and the details regarding
its existence), (ii) the Company fails to remedy such condition within 30 days
after the date on the Board receives such notice (the “Remedial Period”), and
(iii) Participant terminates employment with the Company (and its subsidiaries
and affiliates) within 60 days after the end of the Remedial Period.  The
failure by Participant to include in the notice any fact or circumstance that
contributes to a showing of Good Reason shall not waive any right of Participant
hereunder or preclude Participant from asserting such fact or circumstance in
enforcing his/her rights hereunder.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BENEFICIARY DESIGNATION

 

I hereby designate the following person or persons as Beneficiary to receive any
management incentive payments due under the attached US Ecology, Inc. 2015
Management Incentive Plan (Executive), effective January 1, 2015, in the event
of my death, reserving the full right to revoke or modify this designation, or
any modification thereof, at any time by a further written designation:

 

Primary Beneficiary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Individual

 

Relationship to me

 

Birth Date (if minor)

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

Name of Trust

 

Date of Trust

 

 

 

Provided, however, that if such Primary Beneficiary shall not survive me by at
least sixty (60) days, the following shall be the Beneficiary:

 

Contingent Beneficiary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Individual

 

Relationship to me

 

Birth Date (if minor)

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

Name of Trust

 

Date of Trust

 

 

 

This Beneficiary Designation shall not affect any other beneficiary designation
form that I may have on file with US Ecology, Inc. regarding benefits other than
that referred to above.

 

 

 

 

Date

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

Signature

 

 

 

9

--------------------------------------------------------------------------------